McMILLIAN, Circuit Judge,
dissenting.
For the reasons discussed below, I disagree with the majority opinion’s analysis of the issues involving the legality of the police entry and search of the Florida hotel room. Accordingly, I would reverse all the convictions and remand the cases to the district court for new trial.1
The fourth amendment extends to McConnell’s hotel room, or, more accurately, protects McConnell in the hotel room. “ ‘[T]he Fourth Amendment protects people, not places,’ and provides sanctuary for citizens wherever they have a legitimate expectation of privacy.” Minnesota v. Olson, — U.S. -, - n. 5, 110 S.Ct. 1684, 1688 n. 5, 109 L.Ed.2d 85 (1990), citing Katz v. United States, 389 U.S. 347, 351, 88 S.Ct. 507, 511, 19 L.Ed.2d 576 (1967). McConnell had a reasonable expectation of privacy as a hotel guest. I will assume for purposes of analysis that the police officer had probable cause to arrest McConnell for using false identification. Without an arrest or search warrant, however, the police officer could not lawfully enter the hotel room to arrest McConnell or search the hotel room, in the absence of consent or exigent circumstances. Payton v. New York, 445 U.S. 573, 100 S.Ct. 1371, 63 L.Ed.2d 639 (1980). McConnell did not consent to the police officer’s entry, and I do not agree with the majority opinion that exigent circumstances justified the police officer’s warrantless entry of McConnell’s hotel room.
This is not a case involving “hot pursuit” of a fleeing felon or the imminent destruction of evidence or the need to prevent escape. The crime for which the police officer had probable cause to arrest McConnell was the use of false identification, a minor offense. As noted by the majority opinion, the principal grounds for the police officer’s anxiety about the risk of danger to himself and to others were that McConnell had lied to him about his name and had misplaced a loaded handgun. Op. at 570. However, the police officer had not returned the handgun to McConnell and could only speculate about whether or not McConnell had any other guns. And the police officer had already checked McConnell and his car and knew that there were no outstanding warrants and that it is not a crime to possess a handgun in Florida. The fact that McConnell was staying in a hotel even though he was a local resident or that his reasons for staying in the hotel were false may be probative of the existence of probable cause, but they are not relevant to the existence of exigent circumstances. Similarly, the fact that the hotel in question is a “family” hotel is not necessarily relevant to the existence of either probable cause or exigent circumstances. The hotel in question is a large resort hotel in a well known vacation city in Florida. Presumably, single persons can decide to stay in resort hotels. Hotels, like apartment buildings or office buildings, are crowded places. Police action in any crowded place would be potentially dangerous to others. The police officer and the hotel security staff knew where McConnell was and presumably were watching the room. The police officer could have arrested McConnell when he left the hotel room or the hotel. I do not think these facts constitute exigent circumstances. For this reason, the police officer’s warrantless, nonconsensual entry of the hotel room violated McConnell’s fourth amendment rights and the hotel room evidence should have been suppressed.
Because the hotel room evidence, which consisted of cocaine, handguns and notes of drug transactions, was erroneously admitted as evidence of the conspiracy against all defendants, I would reverse all the convictions and remand the cases to the district court for new trial.

. I do agree with the majority opinion’s decision to vacate the sentences of appellants Byrne, Dobbins and McConnell and to remand their cases to the district court for resentencing.